Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 16 recites an antistatic laminate film structure comprising a transparent support structure and an antistatic layer comprising at least one antistatic component selected from the group consisting of graphene, single or multi-wall native or derivatized carbon nanotubes, semiconducting materials, core-shell conductive nanoparticles, organic conductive materials or polymers or co-polymers thereof, organic or inorganic ionic salts or materials, conductive colloids, ionic resins, acrylate materials, and mixtures thereof, wherein: the antistatic layer comprises a thickness ranging from 100 nm to 1 micron; said antistatic laminate film structure comprises an antistatic enhancing layer that is applied on top of, or subjacent to, said antistatic layer, said antistatic enhancing layer comprising siloxanes, non-conductive metal oxides, nanoparticles, or poly(ethylene glycol) copolymers, wherein said antistatic enhancing layer augments the antistatic activity of the antistatic layer; and the antistatic film comprises a relative light transmission factor in the visible spectrum, Tv, that is greater than 90%.

Independent claim 31 recites a method for producing an antistatic film structure having a relative light transmission factor in the visible spectrum, Tv, that is greater than 90% comprising combining a transparent support structure and an antistatic layer comprising at least one antistatic component selected from the group consisting of graphene, single or multi-wall native or derivatized carbon nanotubes, semiconducting materials, core-shell conductive nanoparticles, organic conductive materials or polymers or co-polymers thereof, organic ionic salts or inorganic ionic salts or materials, conductive colloids, ionic resins, and mixtures thereof, wherein the antistatic layer comprises a thickness ranging from 100 nm to 1 micron; said antistatic laminate film structure comprises an antistatic enhancing layer that is applied on top of, or subjacent to, said antistatic layer, said antistatic enhancing layer comprising siloxanes, non-conductive metal oxides, nanoparticles, or poly(ethylene glycol) copolymers, wherein and said antistatic enhancing layer augments the antistatic activity of the antistatic layer; 

The prior art fails to teach or render obvious an antistatic laminate film structure comprising the combination of a transparent support structure, an antistatic layer comprising at least one antistatic component selected from the group consisting of graphene, single or multi-wall native or derivatized carbon nanotubes, semiconducting materials, core-shell conductive nanoparticles, organic conductive materials or polymers or co-polymers thereof, organic or inorganic ionic salts or materials, conductive colloids, ionic resins, acrylate materials, and mixtures thereof, and an antistatic enhancing layer that is applied on top of, or subjacent to, said antistatic layer, said antistatic enhancing layer comprising siloxanes, non-conductive metal oxides, nanoparticles, or poly(ethylene glycol) copolymers. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHEEBA AHMED/Primary Examiner, Art Unit 1787